PER CURIAM.
By petition and cross-petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date February 4, 1966.
After having heard oral argument, and after consideration of the petitions, the record and briefs, we conclude that the order of the full commission displays no departure from the essential requirements of law, with the exception of the question concerning an award of attorney’s fees posed by petitioners, Sunshine Steak Sales and Consolidated Mutual Insurance Company. Inasmuch as this cause is remanded by the full commission to the deputy commissioner and the entry of a new Compensation Order the deputy must evaluate the services rendered by the attorney for the claimant and then make a suitable award of attorney’s fees if it is merited. The attention of the deputy is directed to a discussion of the matter of attorney’s fees in Paul Smith Construction Co. v. Florida Industrial Commission, Fla., 93 So.2d 735, and John Creighton v. Sears, Roebuck & Company and Florida Industrial Commission (Fla.1966), 190 So.2d 762, for the standards to be used in making an award.
The petition and cross-petition are denied.
It is further ordered that a fee of $350.-00 be awarded to the attorney for the respondents.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.